Citation Nr: 1439089	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  12-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a lumbar spine disability and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.

3.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected prostate cancer.

4.  Entitlement to an initial rating higher than 10 percent for radiation proctitis.

5.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or at the housebound rate.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from January 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, May 2011, September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for a lumbar spine disability, and then granted service connection for radiation proctitis, assigning a 10 percent rating, declined to reopen the previously denied claim for PTSD, denied entitlement to SMC, and finally denied service connection for major depressive disorder.  In September 2011, the issue was raised as to entitlement to a TDIU, based in part on his prostate cancer and residuals thereof.  Therefore, as the claim for an increased rating for radiation proctitis is currently on appeal, the Board finds that the issue of TDIU is part and parcel with that claim and has included it on the title page.

The issues of entitlement to service connection for a lumbar spine disability, PTSD, and major depressive disorder, and entitlement to an increased rating for radiation proctitis, for SMC and for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a January 1974 decision, the Board denied the Veteran's claim for a low back disability.  The RO declined to reopen the claim in June 1986, September 1990, August 2006, and June 2007 rating decisions.  The Veteran did not appeal those decisions and they are final. 

2.  The evidence added to the record since the last final decision in June 2007 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a low back disability and creates a reasonable possibility of an allowance of the claim.

3.  In a May 2009 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal that decision and it is final. 

4.  The evidence added to the record since the last final decision in May 2009 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for PTSD and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The January 1974  Board decision and June 1986, September 1990, August 2006 and June 2007 rating decisions that denied the claim for service connection for a low back disability are final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2013).
 
2.  New and material evidence has been received to reopen the claim for service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The May 2009 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
4.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)
(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a low back disability and for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the claims is deferred pending additional development consistent with the VCAA.

Although in the May 2009 and May 2011 rating decisions on appeal, the RO declined to reopen the Veteran's claims for service connection for a low back disability and PTSD, respectively, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2013).  Thus, the previous decisions became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim for a low back disability in October 2008 and to reopen his claim for PTSD in July 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Low Back Disability

The Veteran contends that he first injured his low back in April 1966 while lifting heavy objects.  He immediately felt a pop in his back and could not move the following day.  He was treated with pain relievers and placed on light duty.  He contends that he has suffered from back pain since that injury.

The evidence of record at the time of the previous final denials of the claim, most recently in June 2007, includes numerous lay statements consistent with the Veteran's theory of entitlement.  Specifically, on his claim for disability benefits filed in April 1973, the Veteran reported an injury to the low back that occurred in 1966.  However, a VA examination in July 1973 failed to show a current lumbar spine disability.  Therefore the claim was denied, and that denial was continued by the Board in January 1974.  The evidence of record since the Board decision and until the most recent final denial includes lay statements from the Veteran as well as medical treatment records for a low back disability.  The VA and private treatment records include the Veteran's report that he injured his back in 1966, but they do not contain a positive medical opinion on the matter.

Newly received evidence since the most recent June 2007 denial includes a November 2008 VA positive nexus that stated that the Veteran had been diagnosed with degenerative disc disease of the lumbar spine that had developed in service in 1966 while the Veteran was in training and was lifting ammunition weighing up to 200 pounds.  He had sought medical attentions and was placed on light duty and given analgesics.  

The Board finds that this new evidence was not previously considered by agency decision makers and is not cumulative or redundant.  It also relates to an unestablished fact necessary to substantiate the claim, that of a current back disability and a nexus relating it to service.  It therefore raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.

PTSD

The Veteran contends that suffers from PTSD related to his military service, specifically, he was exposed to combat events while stationed in Vietnam.

In May 2009, the RO denied the Veteran's claim for PTSD.  The RO found no indication that the Veteran engaged in combat or that there was any verifiable stressor to relate PTSD to service.

Newly received evidence since that final denial includes a verified stressor.  In December 2010, the Joint Services Records Research Center verified that a serviceman in the Veteran's unit was killed in non-hostile action, as the Veteran contended.  Moreover, the Veteran submitted at statement in October 2010 that he witnessed soldiers dismembered bodies while in Vietnam, and also knew of servicemen who had been killed on guard duty, amongst other stressors.  Additionally, in September 2011, the Veteran's VA psychiatrist submitted a statement that the Veteran had "PTSD symptoms from Vietnam combat."  

The Board finds that this new evidence was not previously considered by agency decision makers and is not cumulative or redundant.  It also relates to an unestablished fact necessary to substantiate the claim, that of a verified service stressor, new stressor statements that comport with the relaxed evidentiary burden found in 38 C.F.R. § 3.304(f)(3), and a potential medical nexus to support his claim.  It therefore raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for  PTSD is reopened.  To that extent only, the appeal is allowed.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a low back disability has been received, the Veteran's previously-denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for PTSD has been received, the Veteran's previously-denied claim is reopened.


REMAND

Additional development is necessary prior to adjudication of the claims for service connection for a lumbar spine disability, PTSD, and major depressive disorder, and entitlement to an increased rating for radiation proctitis, for SMC and for a TDIU.

First, the Veteran has referenced a number of times that he has been awarded  Social Security Administration (SSA) disability benefits.  However, a request for records kept by the SSA has not been made.  Therefore, on remand, any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained.  Therefore, many of the Veteran's claims must be deferred pending receipt of these documents, or request thereof.

With regard to the Veteran's lumbar spine disability, the Veteran contends that he injured his low back in April 1966.  The record reflects that the Veteran has consistently contended such beginning when he filed his initial claim in April 1973, and including in VA treatment records dated in 1983 and 1986, and in records dating to the present.  Service treatment records reflect that in May 1966, the Veteran reported a history of a back injury two years previously.  He had lifted a heavy object the day before and felt sore pain in the low back.  The assessment was acute lumbo-sacral strain and recurrence of old injury.  In July 1966, the Veteran reported frequent complaints of back aches when lifting ammunition in May 1966.  He had a childhood injury to his back.  X-ray of the lumbar spine was within normal limits.  The impression was musculo-ligamentous problem.  In November 1970, the Veteran reported having back pain since 1966 but had not gone to see a doctor.  The impression was muscle strain.  Post-service treatment records reflect that on June 1973 VA examination, there was a normal back examination with normal x-rays of the spine.  An October 1983 VA record shows chronic recurrent low back pain.  An undated record in the 1980s shows the Veteran's report of back pain since lifting a box of weights in April 1966.

A November 2008 VA positive nexus stated that the Veteran had been diagnosed with degenerative disc disease of the lumbar spine that had developed in service in 1966 while the Veteran was in training and was lifting ammunition weighing up to 200 pounds.  He had sought medical attentions and was placed on light duty and given analgesics.  

In September 2009, the Veteran was afforded a VA examination on the matter.  The examiner noted that the were insufficient medical records dated prior to 1986, at which time the Veteran reported back pain when working as a furniture mover.  The examiner concluded that based upon the medical records, he could not ascertain to what extent the back injury was caused or worsened during his post-service labor work as a furniture mover.  The examiner felt that if the Veteran had had a significant back injury in service, he would not have been able to perform the physical work as a furniture mover following service.

In this case, the Board finds that a new VA examination and opinion should be obtained in order to better assess whether the Veteran's low back disability was caused or aggravated by his service.  The Board finds that the September 2009 VA opinion lacks probative value because the record does not necessarily support a finding that the Veteran's low back pain was due to his work as a furniture mover.  The Veteran has also since stated that he worked only intermittently for a furniture company and contends that he did not injure his back in that position.  Moreover, the positive opinion did not discuss the lumbar spine symptoms and treatment in the service treatment records or any other post-service evidence.  Thus, the Board finds that an opinion based upon a thorough review of the file is necessary.

With regard to claim for service connection for major depressive disorder, the Veteran contends that his depression is related to his service-connected residuals of prostate cancer.  In September 2011, the Veteran submitted a VA opinion from his psychiatrist who stated that the Veteran had been under her care since April 2009, and that he suffered from an affective disorder, depression, due to his general medical conditions, including prostate cancer and its treatment, as well as chronic lower back and leg pain.  In August 2011, the VA examiner who conducted a PTSD examination in December 2010 reviewed the file and opined that the Veteran's major depression was due to pre-military stressors, to include trauma that occurred in childhood such as separation from his biological mother, truancy, and frequent moves, and was not due to his current medical diagnoses.

Upon review of the VA treatment records, the Board notes that the Veteran's medical problems, to include his prostate cancer, have been noted to affect his depressive symptoms, despite the conclusion made by the August 2011 VA examiner.  However, these records do not clearly show that his prostate cancer caused or aggravated his depression.  Rather, they show that the Veteran had been experiencing depression for eight to nine years, per his report in 2006, which predates his diagnosis of prostate cancer.  Other VA records document that his depression was related to many factors, including the death of his wife.  Thus, the Board finds that a VA opinion is necessary to determine whether the Veteran's depression was caused or aggravated by his service-connected prostate cancer and residuals thereof, as the record is not clear as to this matter presently.

Finally, the Board suspects that the VA treatment records of record are not complete.  Currently, the VA records of record cover a few months at a time through many years.  In order to determine whether the Veteran suffers from residuals of his radiation proctitis, depression related to his prostate cancer, PTSD related to service, and/or his in need of regular aid and attendance due to his prostate cancer and residuals thereof, and his employability, his VA treatment records spanning the appeal period should be obtained and associated with the record.  Also, on remand, the Veteran's claim for a TDIU should be developed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the elements necessary to develop a claim for a TDIU.

2.  Any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

3.  Obtain all remaining VA treatment records dated since 2010.  Document all attempts made to obtain these records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran.

4.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

 Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's lumbar spine disability is related to his active service?  

If so, the examiner should provide an opinion as to whether (a) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's lumbar spine disability pre-existed entry into service (please note the service records that report a childhood lumbar injury) and, if so, whether (b) it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's lumbar spine disability was not aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service (both period of active service).  

5.  Schedule the Veteran for a VA examination in order to determine the current nature and etiology of his depression.  The claims file must be made available to and be reviewed by the examiner.  The rationale for any opinion offered should be provided.

Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's depression was caused or aggravated (worsened beyond the natural progression of the disease) by his service-connected prostate cancer and residuals thereof?

6.  Then, readjudicate the claims, to include obtaining any additional VA examinations necessary, such as a TDIU examination or SMC examination, if the evidence warrants obtaining such examinations.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


